DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9-15-20, 6-8-21, and 7-7-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US20170121563) in view of Daniel et al. (US20090153942).

Re claim 1, Moran teaches for example, a method comprising: preparing a microcell array by a process including embossing a thermoplastic or thermoset precursor layer; filling opened microcells with an electrophoretic fluid; and sealing the filled microcells (see paragraphs [0050]-[0051]).
But, Moran fails to explicitly teach embossing a plurality of tapered microcells into a release sheet, laminating an embossed film to a layer of conductive material, and removing the release sheet, wherein the microcells are tapered.
However, Moran teaches for example, varying the process of filling, sealing, and laminating (see paragraphs [0050]-[0051]), and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
But, Moran fails to explicitly teach the microcells are tapered.
However, within the same field of endeavor, Daniel et al. teaches for example in fig. 6, the microcells are tapered (see paragraph [0037]; fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Moran with Daniel et al. in order to provide lateral concentration of the display particles, as taught by Daniel et al. (see paragraph [0037]).

Re claim 2, Daniel et al. further teaches for example in fig. 6, the polymeric film includes a metallized surface (see paragraph [0037]).

Re claim 4, Daniel et al. further teaches for example in fig. 6, the polymeric film comprises a reflective additive (see paragraph [0037]).

Re claim 5, Moran further teaches for example, a color filter array is located between the protective sheet and the layer of conductive material (see paragraph [0020]).

Re claim 6, supra claim 1.
But, Moran in view of Daniel et al. fails to explicitly teach the filling step comprises: placing the laminated film having the opening to the interior of each microcell in a vacuum chamber, evacuating the interior of each microcell to create a vacuum within the vacuum chamber, applying the dispersion fluid to the opening of each microcell, and releasing the vacuum within the vacuum chamber.
However, Moran teaches for example, varying the process of filling, sealing, and laminating (see paragraphs [0050]-[0051]), and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Moran in view of Daniel et al. in order to provide a method of sealing a container having an opening, as taught by Moran (see paragraph [0027]).

Re claim 7, supra claim 1. 
But, Moran in view of Daniel et al. fails to explicitly teach the filling step comprises immersing the laminated film having the opening to the interior of each microcell in an ultrasonic bath filled with the dispersion.
However, Moran teaches for example, varying the process of filling, sealing, and laminating (see paragraphs [0050]-[0051]), and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Moran in view of Daniel et al. in order to provide a method of sealing a container having an opening, as taught by Moran (see paragraph [0027]).

Re claim 8, supra claim 1. 
But, Moran in view of Daniel et al. fails to explicitly teach the filling step comprises: filling the interior of each microcell with a solvent having a boiling point above a pour point or freezing point of the dispersion fluid; immersing the laminated film having the opening to the interior of each microcell in the dispersion fluid; and lowering the temperature of the solvent below the boiling point of the solvent to draw the dispersion fluid into the interior of each microcell.
However, Moran teaches for example, varying the process of filling, sealing, and laminating (see paragraphs [0050]-[0051]), and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Moran in view of Daniel et al. in order to provide a method of sealing a container having an opening, as taught by Moran (see paragraph [0027]).

Re claim 9, Moran further teaches for example, the sealing step comprises covering the opening of each microcell with a sealant (see paragraph [0051]).

Re claim 10, Daniel et al. further teaches for example in fig. 6, the tapered microcells have an inverted pyramid form (fig. 6).

Re claim 11, Daniel et al. further teaches for example in fig. 6, the tapered microcells have an inverted cone form (fig. 6).

Re claim 12, Daniel et al. further teaches for example in fig. 6, the tapered microcells have an inverted triangular prism form (fig. 6).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claim 3.

Specifically regarding claim 3, Moran or Daniel et al. teaches the state of the art of a method of making a laminate for an electrophoretic display.
But, Moran or Daniel et al. fails to explicitly teach a combination of all the claimed features including applying a non-conductive reflective coating to a surface of the polymeric film prior to the laminating step, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-11-22